DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
 This application, filed 9-September-2019, claims priority from Norwegian application # NO 2017/0623, filed 12-April-2017.
 This application is also a national stage entry of WIPO international application # PCT/NO2018/050094, filed 6-April-2018.
 This application is therefore accorded a prima facie effective filing date of 12-April-2017.

Information Disclosure Statement
The following information disclosure statements have been considered by the Examiner and made of record in the application file:
 IDS#1, filed 9-September-2019 (15 references).
 IDS#2, filed 21-August-2020 (3 references).

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9-September-2019
PA#1, filed 9-September-2019, amending the abstract, specification, drawings and claims.
PA#2, filed 6-December-2019, amending the specification. 
Claims 12-21 are now pending in the present application. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 12, 13, 15 and 18-21 are rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) in view of Hart (United States Patent Application Publication # US 2009/0082139 A1).
Consider claim 12:  A system for determining a position on a golf course, Togasaka discloses an apparatus (system) for providing position information, and particularly related to a golf course [Title; Abstract; Fig. 1; Para. 0002, 0007], the system comprising:
a master unit, a clubhouse apparatus (11) comprising a GPS receiver (12) and a terminal (13) comprising: a control device (61) (processor), a storage device (63) (memory), and modem (17) (communication device) [Fig. 1, 3; Para. 0032, 0042], first and second slave units, a portable player unit (1) carried by each player, the portable unit comprising a GPS receiver (5), which may transmit position data (therefore a communication device), that the portable device may calculate distances to various points (82) (hence a processing device), and which may include a map storage device (81) (hence a storage device) [Fig. 1; Para. 0014, 0018, 0031, 0071], and a server, a central device (21) comprising a web data server (23) [Fig. 1, 2; Para. 0035], adapted to communicate through a telecommunications network, wherein each of the master unit and the first and second slave units comprises a processing unit, a memory, a receiver for a satellite navigation system, and is adapted to communicate through the telecommunications network; the player device(s) (slaves), clubhouse (master) and central apparatus (server) communication through the internet (network) [Fig. 1; Para. 0033];
wherein the server comprises a database for storing a difference processed by the master unit and also for storing at least one corrected position of at least one of the first and second slave units; the server comprising course 
wherein the receiver of the master unit is operable at a fixed position on the golf course and the memory of the master unit is configured with the fixed position; wherein the clubhouse apparatus (master) is located at a fixed location (exemplary clubhouse) and that true coordinates of the clubhouse is stored (in memory) in advance [Fig. 3; Para. 0043];
wherein the master unit is configured to:
obtain a position determined by the receiver of the master unit; that the clubhouse apparatus GPS receiver obtains position data [Fig. 3; Para. 0043];
process the difference between the obtained position and the fixed position; calculates a difference between the GPS position and stored true coordinates [Fig. 3; Para. 0043]; and
make the processed difference accessible to the first and second slave units by communicating the processed difference to the server through the telecommunications network, and communicates the difference to the web data server (23) (server) [Fig. 3; Para. 0043]; and
wherein the first slave unit is configured to:
obtain the difference processed by the master unit by communicating with the server through the telecommunications network so as to obtain the processed difference; an embodiment in which difference information is communicated to a (first) portable (slave) terminal (1) from the central apparatus (21) (server) at fixed intervals [Para. 0053], 
obtain a position determined by the receiver of the first slave unit; wherein the portable terminal GPS receiver (5) obtains position data [Para. 0053], 
correct the obtained position based on the obtained difference; a program within the portable terminal calculates an accurate position [Para. 0053] and 
communicate the corrected position through the telecommunications network to the server, and where the portable terminal transmits position to the central apparatus (server) for operation by a position information storage device (52) [Fig. 1, 2; Para. 0056];
wherein the second slave unit is configured to:
communicate with the server through the telecommunications network so as to obtain the corrected position of the first slave unit; that a portable terminal may receive course information, including course layout with three-dimensional position for each course hole and other registered points [Para. 0036-0038]; and
calculate the distance between the correct position of the second slave unit and the corrected position of the first slave unit; and also an embodiment 
Togasaka, therefore discloses that distances to a plurality of predetermined (registration) points (including golf course holes) from a particular portable terminal may be calculated based the determined location of the portable terminal and a known position of the registration point, but does not disclose storing of position of other portable terminals and determining of distances to those terminals.  This was known in the art, however, and for example: 
Hart discloses analogous apparatus for determining distances to selected targets on a golf course [Title; Abstract; Fig. 1; Para. 0015] and particularly that portable devices in the form of an asset tag (16) (equivalent to a portable terminal of Togasaka, or the claimed slave unit) may be attached to, and associated with various golf course fixed and/or moveable assets, and particularly a golf cup (associated with a hole), and also the use of wireless devices (equivalent to portable terminals of Togasaka, and claimed slave units, and where each may obtain GPS position and communicated with a central server over a network  [Fig. 1, 2; Para. 0074-0078, 0082-0084].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to attach portable devices with GPS receiving, and reporting capability (equivalent to a claimed slave device or portable terminal, to various fixed and/or movable objects as taught by Hart and applied to a system for determining position at a golf course as taught by Togasaka, to provide position information for storage as registration point 
Consider claim 13 and as applied to claim 12:  The system according to claim 12, wherein the master unit processes the difference between the obtained position and the fixed position by processing a difference of latitude and longitude between the obtained position and the fixed position. Togasaka discloses that GPS coordinates are determined and stored, these comprising three dimensions, latitude, longitude and altitude [Para. 0031] and processing determines a difference between known coordinates at a fixed location, and those obtained from a GPS receiver, as correction information [Para. 0048].
Consider claim 15 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises a portable device. Togasaka discloses the use of a plurality of portable terminals (1) as equivalent slave devices [Fig. 1; Para. 0031].  Hart, moreover, discloses wireless devices (portable) (12) associated with persons, and asset tags (16) associated with fixed or moveable objects, as equivalent to slave devices [Fig. 1; Para. 0074-0076].
Consider claim 18 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises a flag for marking a position of a hole on the golf course.  Hart specifically discloses that an asset tag (16) may be attached to a flag or flag pole [Para. 0077].
Consider claim 19:  A golf course Togasaka discloses one or more golf courses [Title; Abstract; Para. 0002] comprising:
a system for determining a position on a golf course, and an apparatus (system) for providing position information, and particularly related to a golf course [Fig. 1; Para. 0007], the system comprising:
a master unit, a clubhouse apparatus (11) comprising a GPS receiver (12) and a terminal (13) comprising: a control device (61) (processor), a storage device (63) (memory), and modem (17) (communication device) [Fig. 1, 3; Para. 0032, 0042], first and second slave units, a portable player unit (1) carried by each player, the portable unit comprising a GPS receiver (5), which may transmit position data (therefore a communication device), that the portable device may calculate distances to various points (82) (hence a processing device), and which may include a map storage device (81) (hence a storage device) [Fig. 1; Para. 0014, 0018, 0031, 0071], and a server, a central device (21) comprising a web data server (23) [Fig. 1, 2; Para. 0035], adapted to communicate through a telecommunications network, wherein each of the master unit and the first and second slave units comprises a processing unit, a memory, a receiver for a satellite navigation system, and is adapted to communicate through the telecommunications network; the player device(s) (slaves), clubhouse (master) and central apparatus (server) communication through the internet (network) [Fig. 1; Para. 0033];
wherein the server comprises a database for storing a difference processed by the master unit and also for storing at least one corrected position of at least one of the first and second slave units; the server comprising course information storage (41) for maintaining information about the course including three-dimensional position information for each hole [Fig. 2; Para. 0036, 0038], and temporary storage, and where difference data is communicated from the clubhouse (master) to the server for communication to portable terminals, and therefore must be at least temporarily stored on the server [Para. 0035];
wherein the receiver of the master unit is operable at a fixed position on the golf course and the memory of the master unit is configured with the fixed position; wherein the clubhouse apparatus (master) is located at a fixed location (exemplary clubhouse) and that true coordinates of the clubhouse is stored (in memory) in advance [Fig. 3; Para. 0043];
wherein the master unit is configured to:
obtain a position determined by the receiver of the master unit; that the clubhouse apparatus GPS receiver obtains position data [Fig. 3; Para. 0043];
process the difference between the obtained position and the fixed position; calculates a difference between the GPS position and stored true coordinates [Fig. 3; Para. 0043]; and
make the processed difference accessible to the first and second slave units by communicating the processed difference to the server through the telecommunications network, and communicates the difference to the web data server (23) (server) [Fig. 3; Para. 0043]; and
wherein the first slave unit is configured to:
obtain the difference processed by the master unit by communicating with the server through the telecommunications network so as to obtain the processed difference; an embodiment in which difference information is communicated to a (first) portable (slave) terminal (1) from the central apparatus (21) (server) at fixed intervals [Para. 0053],
obtain a position determined by the receiver of the first slave unit; wherein the portable terminal GPS receiver (5) obtains position data [Para. 0053],
correct the obtained position based on the obtained difference; a program within the portable terminal calculates an accurate position [Para. 0053], and
communicate the corrected position through the telecommunications network to the server, and where the portable terminal transmits position to the central apparatus (server) for operation by a position information storage device (52) [Fig. 1, 2; Para. 0056];
wherein the second slave unit is configured to:
communicate with the server through the telecommunications network so as to obtain the corrected position of the first slave unit; that a portable terminal may receive course information, including course layout with three-dimensional position for each course hole and other registered points [Para. 0036-0038];
calculate the distance between the correct position of the second slave unit and the corrected position of the first slave unit; and also an embodiment in which a portable unit may calculate distance to each of the registered points.
Togasaka, therefore discloses that distances to a plurality of predetermined (registration) points (including golf course holes) from a particular portable terminal may be calculated based the determined location of the portable terminal and a known position of the registration point, but does not disclose storing of position of other portable terminals and determining of distances to those terminals.  This was known in the art, however, and for example: 
Hart discloses analogous apparatus for determining distances to selected targets on a golf course [Title; Abstract; Fig. 1; Para. 0015] and particularly that portable devices in the form of an asset tag (16) (equivalent to a portable terminal of Togasaka, or the claimed slave unit) may be attached to, and associated with various golf course fixed and/or moveable assets, and particularly a golf cup (associated with a hole), and also the use of wireless devices (equivalent to portable terminals of Togasaka, and claimed slave units, and where each may obtain GPS position and communicate with a central server over a network [Fig. 1, 2; Para. 0074-0078, 0082-0084].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to attach portable devices with GPS receiving, and reporting capability (equivalent to a claimed slave device or portable terminal, to various fixed and/or movable objects as taught by Hart 
Consider claim 20 and as applied to claim 19:  The golf course according to claim 19, further comprising at least one golf hole having at least one of the first and second slave units. 
Togasaka discloses the storage and dissemination of golf hole location in order to determine, in part, the location and distance of a particular hole from a user and associated terminal (slave) device [Para. 0015-0016, 0038]. 
Hart specifically discloses that an asset tag (16) may be attached to a structure associated with a golf hole, including a cup, a flag or flag pole [Para. 0077].
Consider claim 21 and as applied to claim 20:  The golf course according to claim 20, further comprising at least one flag for marking the position of the golf hole, the flag comprising at least one of the first and second slave units.	Hart specifically discloses that an asset tag (16) may be attached to a flag or flag pole [Para. 0077].

Claim 14 is rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) and Hart (United States Patent Application Publication # US 2009/0082139 A1), further in view of White (United States Patent # US 7,358,857 B1).
Consider claim 14 and as applied to claim 13:  The system according to claim 13, wherein the first slave unit is configured to correct the obtained position based on an inversion of a difference of latitude and longitude processed by the master unit.
Togasaka discloses determining of a position error value as a difference between a known position of a fixed point and a GPS determined position and using this error value to correct GPS values for other positions [Para. 0011], but does not specifically disclose the arithmetic operation to perform this correction.  It would have ben obvious to one of ordinary skill in the art that such correction may be done by applying an inverted error value to the new GPS coordinate values (i.e. by subtracting the error value).  This is explicitly disclosed by:
White, which discloses analogous positioning system applications [Title; Abstract; Fig. 1; Col. 2, 37-48], and particularly the correcting of GPS values by subtracting error values [Col. 6, 63 to Col. 7, 12].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to subtract error values (add an inverted error value) to obtained GPS values to obtain corrected GPS values as taught by White, and applied to correction of GPS values in system for determining position at a golf course as taught by Togasaka as modified by Hart, as a simple and well-known arithmetic process for performing such correction.

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) and Hart (United States Patent Application Publication # US 2009/0082139 A1), further in view of Fukuda et al. (United States Patent Application Publication # US 2015/0296707 A1).
Consider claim 16 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises an autonomous vehicle.
Togasaka discloses that distances to a plurality of predetermined (registration) points (various golf course features) from a portable terminal may be calculated based the determined location of the portable terminal and known positions of the registration points, but does not disclose storing of positions of other portable terminals or applying portable terminal units to the various golf course features as means to monitor their location. 
Hart discloses analogous apparatus for determining distances to selected targets on a golf course and particularly that an asset tag (16) (equivalent to a portable terminal of Togasaka, or the claimed slave unit) may be attached to, and associated with various golf course fixed and/or moveable assets, and where each may obtain GPS position and communicate with a central server over a network.
Neither Togasaka, nor Hart, however discloses an autonomous vehicle or autonomous lawn mover as a golf course feature, or the attachment of an 
Fukada discloses an analogous autonomous travel work system [Title; Abstract; Fig. 1-2; Para. 0001, 0030-0031] particularly applied to an autonomous lawn mower and which may be applied to a golf course [Para. 0039-0059] and which determines GPS location and communicates this to a central computer [Fig. 2; Para. 0061].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to apply a GPS location determining and communication capability to an autonomous vehicle, and particularly to an autonomous lawn mower to communicate location to a central computer through a network as taught by Fukada, and applied to a system for determining position at a golf course as taught by Togasaka as modified by Hart, where such capability allows golfers to be aware of any lawn moving activity on the golf course, and to determine distance to any operating autonomous mowing machines.
Consider claim 17 and as applied to claim 16:  The system according to claim 16, wherein the autonomous vehicle comprises a lawn mower. This claim is rejected based on the same references, citations and analysis as applied to claim 16 previously, where Fukada specifically discloses a lawn mover as an autonomous work machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bianco, et al. (US 6263279 B1) disclosing memory for GPS-based golf distancing system.
Gunthorpe (European Patent # EP 0617794 B1) disclosing a distance measuring system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like 
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684